Writ of error is to judgment awarding peremptory writ of mandamus requiring tax levy to produce funds to pay bonds and interest coupons.
No questions are presented which have not heretofore *Page 426 
been by this Court determined adversely to the contentions of Plaintiff in Error.
The judgment should be affirmed but, since the time has passed when the peremptory writ could be made applicable to the levy, assessment and tax roll named in the alternative writ, the appellee should be permitted amendment of alternative and peremptory writs so as to make same applicable to an available levy, assessment and tax roll.
It is so ordered.
Affirmed with leave to the court below to allow required amendments.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.